MR. JUSTICE SHEA,
dissenting:
I dissent from the adoption of any order adopting rules governing appeals in death penalty cases. That is not our function. If the legislature chooses to have a death penalty, it is also the duty of the legislature to see to it that its laws properly provide for the necessary and adequate review of death penalty sentences.
This Court should not be in the position of possibly later determining whether its own rules pass constitutional muster when it was not the decision of this Court, but the decision of the legislature to provide for a death penalty.